COXE, Circuit Judge (dissenting).
The novel feature of Archer’s-combination is the “granulated abradant” which was first applied by him to the potato peeling art. It was this substitution, simple in itself, which made a commercially successful potato peeler. The prior machines, using striated metal and similar devices, were practical failures. As pointed out in the opinion of the court, the fact that the patented structure does not show “agitators” is unimportant for the reason that they were well-known devices for bringing all the potatoes against the abrading surface. To Archer belongs the credit of using “granulated flint, emery, corundum, carborundum, and other like substances as an abrading surface” in potato peeling machines. This was not an obvious thing to do; to the ordinary lay mind it seems chimerical, but it solved the problem.
Even if the question of invention were involved in doubt, I think it should be solved in favor of the patent.